DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.

Response to Arguments

Applicant’s response from 10/13/2022 is acknowledged.  

Claim Rejections - 35 USC § 103

In view of Applicant’s claim amendments the rejection over Share is witdrawn.  However, Applicant’s arguments have been carefully considered in their totality, and have not been found to be persuasive.  In view of Applicant’s claim amendments a modified rejection has been made below.  
As the Examiner previously noted, which applies to the instant arguments as well, that “Applicant’s arguments are solely directed against the references individually, but that the rejection was properly made in view of their combination.  The Examiner reminds Applicant that it is impermissible to attack references singly when the Examiner relies upon the combined teachings of the references, nor may they attack a reference for not teaching a limitation of the claim when the Examiner has explicitly relied upon another reference as teaching that limitation.  See In re Kotzab, 217 F.3d 1365, 1370 (Fed. Cir. 2000)).  As the rejection noted, Nebuloni as a reference, discloses treating “agitation” broadly, to include its symptoms, and that numerous secondary references further addressed treating such symptoms that are a part and parcel of PTSD, GAD, depression and Parkinson’s disease.  Third, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).”
In this respect, it is further noted that although the art does not directly disclose treating agitation associated symptoms of dementia, such symptoms are either in large part overlapping symptoms and/or co-morbidities as the diseases and disorders of references on the record, such as Lederman and Verma.  The Examiner has now further made the rejection in view of Kristal.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by US 2005/0059656 to Kristal et al. (“Kristal”).
Kristal relates to compositions, to specifically include comprising cyclobenzaprine, and methods for using them, for preventing and treating mitochondrial component-based diseases, to specifically include Alzheimer’s disease. (claims 1, 2, 26, 35, 36, 41).  A person of skill in the art would know Alzheimer’s disease to be a form of dementia.  See also Applicant’s specification, which specifically states that dementia is caused by diseases such as Alzheimer’s disease. ([0005]).
Applicant’s specification and claim 5 discloses the therapeutically effective amount of cyclobenzaprine to be between 0.1 to 30 mg/ day. (Specification at p. 3, claim 5).  Kristal discloses that the effective amount ranges from about 0.1 mg/kg to about 100 mg/kg.  (claim 37).  For a 75 kg man this translates to 7.5 mg to 7500 mg/ day, and overlaps with Applicant’s claimed therapeutically effective amount.  Since the same compound cyclobenzaprine is used in a subject with the same disease dementia in the same therapeutically effective amount, it will have the same effect of treating or preventing agitation associated symptoms of dementia.  
Kristal further discloses that for oral administration the compounds can be formulated with pharmaceutically acceptable carriers as tablets, pills, etc. ([0073]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050059656 to Kristal et al. (“Kristal”), as applied to claims 1, 5, 23 and 24 in the 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above, and further in view of WO 2014/145156 A2 to Nebuloni et al. (“Nebuloni”, of record), WO 2011/062614 A1 Lederman et al. (“Lederman”, of record), Verma et al., Contribution of PTSD/POW history to behavioral disturbances in dementia, International Journal of Geriatric Psychiatry, 2001; 16- 356-360 (“Verma”), WO 99/18937 A1 to Kleinbart (“Kleinbart”, of record), WO 2014/071134 A1 to Ye (“Ye”, of record), Sura et al., Prevalence and Determinants of Anticholinergic Medication Use in Elderly Dementia Patients, Drugs Aging (2013) 30:837-844 (“Sura”, of record).
Kristal relates to compositions, to specifically include comprising cyclobenzaprine, and methods for using them, for preventing and treating mitochondrial component-based diseases, to specifically include Alzheimer’s disease. (claims 1, 2, 26, 35, 36, 41).  A person of skill in the art would know Alzheimer’s disease to be a form of dementia.  See also Applicant’s specification, which specifically states that dementia is caused by diseases such as Alzheimer’s disease. ([0005]).
Applicant’s specification and claim 5 discloses the therapeutically effective amount of cyclobenzaprine to be between 0.1 to 30 mg/ day. (Specification at p. 3, claim 5).  Kristal discloses that the effective amount ranges from about 0.1 mg/kg to about 100 mg/kg.  (claim 37).  For a 75 kg man this translates to 7.5 mg to 7500 mg/ day, and overlaps with Applicant’s claimed therapeutically effective amount.  Since the same compound cyclobenzaprine is used in a subject with the same disease dementia in the same therapeutically effective amount, it will have the same effect of treating or preventing agitation associated symptoms of dementia.  
Kristal further discloses that for oral administration the compounds can be formulated with pharmaceutically acceptable carriers as tablets, pills, etc. ([0073]).
Kristal does not specifically disclose some lower doses of Applicant’s claims, and the frequency of administration, e.g. daily, with two dosage units of specific amounts of cyclobenzaprine.  However, to optimize the dose and frequency of administration of cyclobenzaprine, to specifically include for “agitation associated symptoms” would be further obvious because optimizing the dose of a drug entails an assessment for various symptoms, and further in view of additional art.
Applicant’s claim 1 recites the following agitation associated symptoms.

    PNG
    media_image1.png
    333
    652
    media_image1.png
    Greyscale

Cyclobenzaprine is well known in the art for treating a number of conditions of “agitation associated symptoms”, such as disclosed in Nebuloni, and many other cumulative references.  Nebuloni relates to eutectic compositions of cyclobenzaprine.  (Abstract).  Methods of administering of Nebuloni include buccal tablets, lozenges, sublingual absorption, etc. (0162]).  Nebuloni further discloses Applicant’s claimed cyclobenzaprine HCL salt. ([0004[).  It discloses that cyclobenzaprine is known for treating post-traumatic stress disorder (PTSD), generalized anxiety disorder, depression, for improving the quality of sleep, and for treating sleep disturbances, and in particular- ones caused by stress or anxiety.  ([0003]).  At least the following agitation associated symptoms are overlapping with Applicant’s claim 1.
-PTSD- consolidation flashbacks and nightmares, hyperarousal symptoms at a level that is functionally disabling to the patient, avoidant behavior that can become increasingly severe or disabling.

    PNG
    media_image2.png
    137
    610
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    253
    609
    media_image3.png
    Greyscale

(p. 30-31).
-Traumatic brain injury- anxiety and depression (p. 31).
-Chronic traumatic encephalopathy- anxiety and depression (p. 31-32).
-Sleep disorders resulting from mood or anxiety disorders, groggy or spacey feelings, tiredness, feeling of being run down, difficulty concentrating during waking hours (p. 32-33).
Thus, Nebuloni discloses treating multiple diseases or disorders, of which “agitation associated symptoms”, are a part and parcel of.  This is further evidenced, for instance, by Lederman. 
Lederman relates to methods and compositions for treating symptoms associated with post-traumatic stress disorder and one or more of its symptoms using cyclobenzaprine. (Abstract, p. 4, ll. 8-12). Lederman outlines the non-sleep disturbance symptoms associated with PTSD, include, inter alia: illusions, hallucinations, intense psychological distress and psychological reactivity at exposure to cues of a traumatic event, irritability or outburst of anger, hypervigilance, exaggerated startle response, persistent symptoms of increased arousal as indicated by the following: irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response.  These overlap with (e.g. hallucinations, anger), or synonymously describe claimed symptoms by Applicant, e.g. intense psychological distress and psychological reactivity at exposure to cues of a traumatic event and exaggerated startle response and irritability or outburst of anger are aspects of rapid changes of irritability and outbursts, as well as of impairment to perform in daily living activities and in social functioning.  It also further overlaps, per Applicant’s specification, para [0030] with symptoms of agitation.
Verma further explicitly uses the word “agitation” in description of PTSD, to specifically include PTSD patients who are further diagnosed with dementia.  (Abstract).  The patients further showed physical aggression and verbal threats- symptoms (of aggression) according to Applicant’s claim 1. (p. 357, col. 2).
Administration in Nebuloni can be daily, which the skilled artisan would know to include once daily. ([0163]).  Nebuloni specifically discloses that doses and dosing regiments can be determined by one of skill in the art according to the needs of the subject to be treated.  Based on that, the skilled art would know and be motivated to optimize the specific dose and units with which it is administered.
Moreover, the doses of cyclobenzaprine are well known in the art.  Kleinbart discloses that cyclobenzaprine is sold as a 10 mg, and that a new 5 mg dosage form was required for a commercial formulation.  (p. 1, ll. 5-11).  The cyclobenzaprine can be present in a 5-10 mg quantity. (p. 2, l. 15).
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Kristal, Nebuloni and Kleinbart in order to provide a composition with specific amounts and units of the drug.  The skilled artisan would have been motivated to do so in order to be adjust the dose and its mode of administration for the particular condition being treated.
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Kristal, Nebuloni, Lederman, Verma and Kleinbart, in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do so based on Kristal alone, because it specifically teaches cyclobenzaprine for treating Alzheimer’s disease, which is a form of dementia, and since treating the disease would also treat its symptoms.  The skilled artisan would have been further motivated to do so in view of Nebuloni, as cyclobenzaprine is disclosed for treating multiple aspects of agitation.  The skilled artisan would have been further motivated to do so because cyclobenzaprine is disclosed in the art for treating agitation and various symptoms thereof, as disclosed in the combined teachings of Nebuloni, Lederman and Verma, and further because the dose of cyclobenzaprine has been optimized, as disclosed by Kleinbart.  
Further motivation to do so is found in view of additional prior art as well.
Ye relates to treatment of diseases and conditions related to BDNF and TrkB activity, such as Alzheimer’s disease, Parkinson’s disease, dementia, anxiety disorders, depression, sleep disorders, posttraumatic stress disorder with 7,8-dihydroxy flavone and 7,8-substituted flavone derivatives alone, (Abstract, p. 31, l. 33- p. 32, l. 1, p. 36, l. 32-p. 38, l. 18, p. 39, l. 10-p. 40, l. 2, p. 40, ll. 4-16) or in combination with additional compounds such as cyclobenzaprine. (p. 30, l. 26).
Thus, one rationale to combine the teachings of Kristal, Nebuloni, Lederman, Verma, Kleinbart and Ye with a reasonable expectation of success is because drug combinations with cyclobenzaprine are already disclosed in the art for treating Alzheimer’s disease, Parkinson’s disease, dementia, anxiety disorders, depression, sleep disorders and posttraumatic stress disorder.
Another rationale can also be found in view of Sura.  Sura discloses that elderly people with dementia suffer from multiple chronic conditions, which lead to polypharmy, to include from anticholinergic drugs.  Per Sura, the objectives of the study were to determine the prevalence and predictors of anticholinergic drugs use in elderly dementia patients. (p. 837).  Sura discloses cyclobenzaprine to be one of the most common anticholinergic drugs of use in elderly dementia patients in the USA. (Table 2).
Thus, another rationale to combine the teachings of Kristal, Nebuloni, Lederman, Verma, Kleinbart, Ye and Sura, with a reasonable expectation of success is because cyclobenzaprine is already a prescribed drug in dementia patients, which provides motivation to continue, as well as extend its prescription in this patient population for its various treatment effects on agitation and associated symptoms thereof, such as anxiety, depression and sleep disorders.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627